Filed pursuant to Rule 424(b)(1) Registration No. 333-159213 The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. $150,000,000 1.875% Convertible Senior Notes Due 2027 and Class A Common Shares Issuable upon Conversion of the Notes Excel Maritime Carriers Ltd. Through this prospectus, the selling securityholders are offering: 1. $150,000,000 of our 1.875% Convertible Senior Notes due 2027 and convertible into shares of our Class A common stock, par value $ 0.01 per share; and 2. our Class A common stock issuable upon exercise of the conversion privilege. We have issued $150,000,000 aggregate principal amount of our 1.875% Convertible Senior Notes due 2027, which we will refer to as the "notes," in a private placement in October 2007.The selling securityholders will use this prospectus to resell their notes and the shares of our Class A common stock issuable upon conversion of the notes.We will not receive any proceeds from the selling securityholders' sale of the notes or the shares of our Class A common stock issuable upon conversion. The notes bear interest at a rate of 1.875%, payable semi-annually in arrears on April 15 and October 15 of each year, beginning on April 15, 2008, to holders of record at the close of business on the preceding April 1 and October 1, respectively. The notes are convertible into shares of our Class A common stock as described in more detail below.The notes are our senior unsecured obligations, rank equal in right of payment to all of our other senior unsecured debt, and rank senior to all of our future subordinated debt.The notes are effectively subordinated to all present and future secured and unsecured debt and other obligations of our subsidiaries.The notes are not guaranteed by any of our subsidiaries, as of the date of the original issuance.Holders may convert their notes into shares of our Class A common stock at any time prior to the close of business on April 15, 2014 if any of the following conditions are satisfied:(1) during any calendar quarter commencing after the date of original issuance of the notes, if the closing sale price of our Class A common stock for at least 20 trading days in the period of 30 consecutive trading days ending on the last trading day of the calendar quarter preceding the quarter in which the conversion occurs is more than 125% of the conversion price of the notes in effect on that last trading day; (2) during the ten consecutive trading-day period following any five consecutive trading-day period in which the trading price for the notes for each such trading day was less than 98% of the closing sale price of our Class A common stock on such date multiplied by the then current applicable conversion rate; (3) if the notes have been called by us for redemption; or (4) if we make certain significant distributions to holders of our Class A common stock, or we enter into specific corporate transactions.After April 15, 2014, holders may surrender their notes for conversion at any time prior to the close of business on the business day immediately preceding the maturity date regardless of whether any of the foregoing conditions have been satisfied. Initially, the base conversion price was approximately $91.30 per share of our Class A common stock, equal to a base conversion rate of 10.9529 shares of our Class A common stock.As a consequence of the payment of dividends by us in 2008 at levels exceeding a threshold set forth in the indenture governing the notes, the base conversion price has been adjusted to approximately $88.73 per share of our Class A common stock, equal to a base conversion rate of 11.2702 shares of our Class A common stock, subject to further adjustment.If the applicable stock price (as defined in this prospectus) is greater than the base conversion price, then the applicable conversion rate will be increased pursuant to the formula described in this prospectus.Upon conversion of the notes, holders will receive, at our election, cash, shares of our Class A common stock, or a combination of cash and shares of our Class A common stock.However, we may at any time irrevocably elect for the remaining term of the notes to satisfy our conversion obligation in cash up to 100% of the principal amount of the notes converted, with any remaining amount to be satisfied at our election in cash, shares of our Class A common stock, or a combination of cash and shares of our Class A common stock.We have elected to satisfy our conversion obligation with respect to the remaining term of the notes exclusively in cash for 100% of the principal amount of the notes converted, and we elected also to satisfy exclusively in cashany remaining amount with respect to such converted notes. In addition, following certain corporate transactions that also constitute a fundamental change (as defined in this prospectus), we will increase the applicable conversion rate for a holder who elects to convert its notes in connection with such corporate transactions in certain circumstances. On or after October 22, 2014, we may redeem for cash all or a portion of the notes at a redemption price of 100% of the principal amount of the notes to be redeemed plus accrued and unpaid interest (including additional interest, if any) to, but not including, the redemption date. Subject to certain conditions described in this prospectus, holders may require us to purchase all or a portion of their notes on each of October 15, 2014, October 15, 2017 and October 15, 2022.In addition, if we experience specified types of corporate transactions, holders may require us to purchase all or a portion of their notes.Any repurchase of the notes pursuant to these provisions will be for cash at a price equal to 100% of the principal amount of the notes to be purchased plus any accrued and unpaid interest (including additional interest, if any) to, but not including such purchase date. Our Class A common stock is listed on the New York Stock Exchange under the symbol "EXM."OnJuly 6,2009, the last reported sale price of our Class A common stock was $6.33 per share.Class B shareholders together own 100% of the shares of our issued and outstanding Class B common stock, representing approximately 67% of the voting power of our outstanding capital stock. Investing in the notes and the underlying shares of our Class A common stock involves significant risks.See the section titled "Risk Factors" beginning on page14of this prospectus.You should read this prospectus and any accompanying prospectus supplement carefully before you make your investment decision. The notes are not and will not be listed on any national securities exchange or quoted on any automated quotation system. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers as set forth in the prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is July 24, 2009 TABLE OF CONTENTS ABOUT THIS PROSPECTUS ii PROSPECTUS SUMMARY 1 SUMMARY CONSOLIDATED FINANCIAL AND OTHER DATA 11 RISK FACTORS 14 FORWARD LOOKING STATEMENTS 37 RATIO OF EARNINGS TO FIXED CHARGES 38 PER SHARE MARKET PRICE INFORMATION 39 DIVIDEND POLICY 40 USE OF PROCEEDS 41 CAPITALIZATION 42 ENFORCEMENT OF CIVIL LIABILITIES 43 DESCRIPTION OF THE NOTES 44 TAXATION 70 DESCRIPTION OF CAPITAL STOCK 77 SELLING SECURITYHOLDERS 80 PLAN OF DISTRIBUTION 83 EXPENSES 86 LEGAL MATTERS 86 EXPERTS 86 WHERE YOU CAN FIND ADDITIONAL INFORMATION 86 i ABOUT THIS PROSPECTUS In this prospectus, "we", "us", "our" and the "Company" all refer to Excel Maritime Carriers Ltd. Unless otherwise indicated, all dollar references in this prospectus are to U.S. dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States. This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or Commission.You should read carefully both this prospectus and the additional information described below. This prospectus is part of a registration statement that we filed with the Commission utilizing a shelf registration process.Under this shelf registration process, the selling securityholders may sell, from time to time, the notes as well as shares of our Class A common stock into which the notes are convertible, after exercise of the selling securityholders' conversion rightsThis prospectus provides you with a general description of the notes and shares of our Class A common stock.When the selling securityholders sell the notes or shares of our Class A common stock registered under the registration statement of which this prospectus is part, we may provide a prospectus supplement that will contain specific information about the terms of the notes or shares of our Class A common stock offered, and about their offering.A prospectus supplement may also add, supplement, update or change information in this prospectus. In addition, this prospectus does not contain all the information provided in the registration statement that we filed with the Commission.For further information about us or the securities offered hereby, you should refer to that registration statement, which you can obtain from the Commission as described below under "Where You Can Find More Information." ii PROSPECTUS SUMMARY This section summarizes some of the information that is contained later in this prospectus or in other documents incorporated by reference into this prospectus.As an investor or prospective investor, you should review carefully the risk factors and the more detailed information that appears later in this prospectus or is contained in the documents that we incorporate by reference into the prospectus. Our Company We are an international provider of dry bulk seaborne transportation services, with a focus on the transport of iron ore, coal and grain, collectively referred to as "major bulks," and steel products, fertilizers, cement, bauxite, sugar and scrap metal, collectively referred to as "minor bulks."Our Class A common stock trades on the New York Stock Exchange, or NYSE, under the symbol "EXM."On April 15, 2008, we completed an acquisition of Quintana Maritime Limited, or Quintana, formerly a NASDAQ-listed international provider of dry bulk seaborne transportation services, in which Quintana merged with one of our wholly-owned subsidiaries. We currently operate a fleet of 47 dry bulk vessels consisting of five Capesize, 14 Kamsarmax, 21 Panamax, five Handymax, and two Supramax vessels, representing a total carrying capacity of approximately 3.9 million dwt.We acquired 30 of our vessels in the acquisition of Quintana, and we own all of the 47 vessels we operate except for seven Panamax vessels that we operate under bareboat charters pursuant to sale and lease-back transactions entered into by Quintana in July 2007.Currently, the average age of our vessels is approximately9.1 years. In addition, we have acquired Quintana's interests in seven joint venture vessel-owning companies that were each formed in 2007 to purchase a newbuilding Capesize dry bulk vessel.We own a 50% interest in six of these joint venture companies and a 42.8% interest in the other.The seven new vessels are expected to be delivered to the joint ventures during 2010 and will have a total carrying capacity of approximately 1.3 million dwt.We expect to manage these vessels on behalf of the joint ventures and to receive management fees from the joint ventures.For four of these vessels, no refund guarantee has yet been received.Until such time as a refund guarantee is received, no installments will be paid for these vessels and as a result, these vessels may be delivered late or may never be delivered at all.We also assumed Quintana's contract to purchase a Capesize vessel, the Sandra, which was delivered to us in the fourth quarter of 2008. The technical management of our fleet is conducted by our wholly-owned subsidiary Maryville Maritime Inc., or Maryville. Our Fleet The following is a list of the 47 vessels in our current fleet as of July 3, 2009, all of which are dry bulk carriers: Vessel Name DWT Year Built Type Sandra Capesize Iron Miner Capesize Lowlands Beilun Capesize Iron Beauty Capesize Kirmar Capesize Iron Bradyn Kamsarmax Coal Gypsy Kamsarmax Coal Hunter Kamsarmax 1 Vessel Name DWT Year Built Type Iron Brooke Kamsarmax Iron Lindrew Kamsarmax Iron Manolis Kamsarmax Pascha Kamsarmax Santa Barbara Kamsarmax Iron Fuzeyya Kamsarmax Ore Hansa Kamsarmax Iron Kalypso Kamsarmax Iron Anne Kamsarmax Iron Bill Kamsarmax Iron Vassilis Kamsarmax Grain Express Panamax Iron Knight Panamax Grain Harvester Panamax Isminaki Panamax Angela Star Panamax Elinakos Panamax Coal Glory (1) Panamax Fearless I (1) Panamax Barbara (1) Panamax Linda Leah (1) Panamax King Coal (1) Panamax Coal Age (1) Panamax Iron Man (1) Panamax Rodon Panamax Coal Pride Panamax Happy Day Panamax Birthday Panamax Renuar Panamax Powerful Panamax Fortezza Panamax First Endeavour Panamax July M Supramax Mairouli Supramax Emerald Handymax Marybelle Handymax Attractive Handymax Lady Handymax Princess I Handymax TOTAL DWT (1) Indicates a vessel sold by Quintana to a third party in July 2007 and subsequently leased back to Quintana under a bareboat charter. Our Business Strategy We intend to increase our profitability and strengthen our core business through the following principal strategies: 2 Fleet Expansion and Reduction in Average Age.We intend to continue to grow and, over time, reduce the average age of our fleet. Most significantly, our recent acquisition of Quintana has allowed us to add 30 young and well maintained dry bulk carriers to our fleet.Our vessel acquisition candidates generally are chosen based on economic and technical criteria.We also expect to explore opportunities to sell some of our older vessels at attractive prices. Balanced Fleet Deployment Strategy. Our fleet deployment strategy seeks to maximize charter revenue throughout industry cycles while maintaining cash flow stability.We intend to achieve this through a balanced portfolio of spot and period time charters.Upon completion of their current charters, our recently acquired vessels may or may not be employed on spot / short duration time charters, depending on the market conditions at the time. Capitalizing on our Established Reputation.We believe that we have established a reputation in the international shipping community for maintaining high standards of performance, reliability and safety.In addition, our wholly owned management subsidiary, Maryville carries the distinction of being one of the first Greece-based ship management companies to have been certified ISO 14001 compliant by Bureau Veritas. Expansion of Operations and Client Base. We aim to become one of the world's premier full service dry bulk shipping companies. The acquisition of Quintana was an important step towards achieving this goal. Following the merger, we now operate a fleet of 47 vessels with a total carrying capacity of 3.9 million dwt and a current average age of approximately9.1 years, which makes us one of the largest dry bulk shipping companies in the industry and gives us the largest dry bulk fleet by dwt operated by any U.S.-listed company. Competitive Strengths We believe that we possess a number of competitive strengths in our industry: Experienced Management Team.Our management team has significant experience in operating dry bulk carriers and expertise in all aspects of commercial, technical, operational and financial areas of our business, promoting a focused marketing effort, tight quality and cost controls, and effective operations and safety monitoring. Strong Customer Relationships.We have strong relationships with our customers and charterers that we believe are the result of the quality of our fleet and our reputation for quality vessel operations.Through our wholly-owned management subsidiary, Maryville, we have many long-established customer relationships, and our management believes it is well regarded within the international shipping community.During the past 18 years, vessels managed by Maryville have been repeatedly chartered by subsidiaries of major dry bulk operators.In 2008, we derived approximately 23% of our gross revenues from a single charterer, Bunge Limited, or Bunge, which is an agribusiness. Cost Efficient Operations.We have historically operated our fleet on a high quality, cost effective basis by carefully selecting quality second hand vessels, competitively commissioning and actively supervising cost efficient shipyards to perform repair, reconditioning and systems upgrading work, together with a proactive preventive maintenance program both ashore and at sea, and employing professional, well-trained masters, officers and crews.We believe that this combination has allowed us to minimize off-hire periods, effectively manage insurance costs and control overall operating expenses. A discussion of factors affecting those competitive conditions is included under "Risk Factors" beginning on page14. Corporate Structure Excel Maritime Carriers Ltd. is a holding company, incorporated under the laws of The Republic of Liberia on November 2, 1988.We own our vessel-owning subsidiaries through Point Holdings Ltd., a wholly-owned subsidiary incorporated in Liberia, and Bird Acquisition Corp., a wholly-owned subsidiary incorporated in the
